DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 February 2021.  In view of this communication, claims 1-20 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 25 January 2022 and 28 June 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Interior Permanent Magnet Motor with Magnetic Flux Guiding Cover.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The cover “configured to guide…magnetic flux of each of the plurality of permanent magnets toward the sensor” in claim 1.  Based on the disclosure, this limitation has been interpreted as requiring the cover to have an opening (see element 331 in figures 1-5 of the application) located over the spoke of the rotor.
The cover “configured to…guide the magnetic flux… from a first part…toward the sensor” in claim 2.  No additional structure, beyond the opening required by claim 1, is disclosed as being responsible for providing this function.  Therefore, this limitation is interpreted as requiring no additional structure.
The cover “configured to…divert the magnetic flux…from a second part…away from the sensor” in claim 2.  No additional structure, beyond the opening required by claim 1, is disclosed as being responsible for providing this function.  Therefore, this limitation is interpreted as requiring no additional structure.
The frame “configured to induce, away from the sensor, a path of the magnetic flux of a permanent magnet” in claim 5.  Based on the disclosure, as best understood, this limitation has been interpreted as requiring just that the cover be formed from a frame made of a magnetic material.
The opening “configured to pass, toward the sensor, the magnetic flux of the permanent magnet” in claim 5.  Based on the disclosure, as best understood, this limitation has been interpreted as requiring an opening (see element 312 in figures 1-5 of the application) in the cover, located over the permanent magnet.  Notably, this opening is in addition to that which is required by claim 1.
The bridges “configured to induce, away from the sensor, magnetic flux of at least a portion of a permanent magnet” in claim 8.  No additional structure, beyond the bridges required by claim 7, is disclosed as being responsible for providing this function.  Therefore, this limitation is interpreted as requiring no additional structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 5-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations of the cover “configured to…guide the magnetic flux… from a first part…toward the sensor” and “configured to…divert the magnetic flux…from a second part…away from the sensor”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This function is described in the specification using only the exact language of the claims, and no connection whatsoever is drawn to any corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 5 recites the limitations of the frame “configured to induce, away from the sensor, a path of the magnetic flux of a permanent magnet” and the opening “configured to pass, toward the sensor, the magnetic flux of the permanent magnet”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This function is described in the specification using only the exact language of the claims, and no connection whatsoever is drawn to any corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 8 recites the limitation of the bridges “configured to induce, away from the sensor, magnetic flux of at least a portion of a permanent magnet”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This function is described in the specification using only the exact language of the claims, and no connection whatsoever is drawn to any corresponding structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Busse-Grawitz et al. (US 2016/0285347 A1), hereinafter referred to as “Busse”.
Regarding claim 1, Busse discloses an interior permanent magnet motor [1] (fig. 1; ¶ 0036) comprising: 
a stator [2] (fig. 1; ¶ 0036); 
a rotor [3] that is configured to rotate with respect to the stator [2] (fig. 1-5; ¶ 0036-0037) and that includes: 
a hub [h] (fig. 5; ¶ 0037); 
a plurality of spokes [8] that extend outward in a radial direction from the hub [h] (fig. 5, ¶ 0037-0039); 
a plurality of slots [s] that are defined between the plurality of spokes [8] (fig. 5; ¶ 0037; each slot is formed between adjacent spokes); and 

    PNG
    media_image1.png
    407
    788
    media_image1.png
    Greyscale

a plurality of permanent magnets [4] that are disposed in the plurality of slots [s] (fig. 5; ¶ 0037-0039), respectively; 
a sensor [5] that is disposed adjacent to the rotor [3] and that is configured to detect a position of each of the plurality of permanent magnets [4] (fig. 1; ¶ 0038, 0041); and 
a cover [12] that at least partially covers the rotor [3] (fig. 1-2, 5; ¶ 0038-0039) and that is configured to guide, based on rotation of the rotor [3] with respect to the stator [2], magnetic flux of each of the plurality of permanent magnets [4] toward the sensor [5] (fig. 5; ¶ 0038; this functional limitation has been interpreted as requiring the cover to have an opening, i.e. in which flux-guiding element [6] is disposed, located over the spoke [8]).
Regarding claim 2, Busse discloses the IPM motor [1] of claim 1, as stated above, wherein the cover [12] is configured to, based on rotation of the rotor [3] with respect to the stator [3], (i) guide the magnetic flux of each of the plurality of permanent magnets [4] from a first part of the each of the plurality of permanent magnets [4] toward the sensor [5] and (ii) divert the magnetic flux of the each of the plurality of permanent magnets [4] from a second part of the each of the plurality of permanent magnets [4] away from the sensor [5], the second part being different from the first part (fig. 1-2, 5; ¶ 0038; this functional limitation has been interpreted as requiring the cover to have no additional structure, beyond the opening, i.e. in which flux-guiding element [6] is disposed, located over the spoke [8]).
Regarding claim 3, Busse discloses the IPM motor [1] of claim 1, as stated above, wherein the cover [12] faces the sensor [5] and is disposed between the sensor [5] and the rotor [3] (fig. 1).
Regarding claim 4, Busse discloses the IPM motor [1] of claim 1, as stated above, wherein the cover [12] is disposed at a circumferential edge of the rotor [3] and extends along a circumferential direction (fig. 1-2).
Regarding claim 17, Busse discloses the IPM motor [1] of claim 1, as stated above, wherein the stator [2] circumferentially surrounds the rotor [3] (fig. 1; ¶ 0036 describes a “hollow cylindrical stator” and an “internal rotor”).
Regarding claim 18, Busse discloses the IPM motor [1] of claim 1, as stated above, wherein the plurality of spokes [8] are equally spaced apart from each other in a circumferential direction (fig. 5; ¶ 0037; the spokes are spaced apart by the permanent magnets, which are disclosed as having “a uniform width”).
Regarding claim 19, Busse discloses the IPM motor [1] of claim 1, as stated above, further comprising a driving shaft [14] that is connected to the hub [h] (fig. 1-2; ¶ 0036).
Regarding claim 20, Busse discloses the IPM motor [1] of claim 1, as stated above, wherein the sensor [5] includes a hall sensor (¶ 0038).
Allowable Subject Matter
Claim(s) 5-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, and all claims dependent thereon, the prior art does not disclose, inter alia, the IPM motor of claim 1, wherein the cover includes a plurality of windows that correspond to the plurality of permanent magnets, respectively, wherein each of the plurality of windows includes: 
a frame that includes a magnetic material and that is configured to induce, away from the sensor, a path of the magnetic flux of a permanent magnet that corresponds to the window; and 
an opening that is defined in the frame and that is configured to pass, toward the sensor, the magnetic flux of the permanent magnet that corresponds to the window.
While Busse discloses openings with flux-guiding elements [6] disposed therein, it does not disclose additional openings defined in the frame.  Based on the interpretation of the claims presented above, claim 1 requires an opening over the rotor spokes and claim 5 requires additional openings over the permanent magnets.  The prior art does not disclose these two arrangements of openings in the cover, or any reason to combine multiple types of openings as they are currently recited.  Therefore, the invention recited in claim 5 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Aota et al. (JP 2016-178751 A) discloses an internal permanent magnet motor comprising a rotor with a cover having openings located either over the permanent magnets (fig. 4) or located over a spoke between the permanent magnets (fig. 4).
Kanemitsu et al. (US 2012/0274185 A1) discloses an internal permanent magnet motor comprising a rotor with a cover facing a rotation sensor, the cover having recesses (fig. 1) for determining the position of the rotor.
Nakajima (US 2001/0015582 A1) discloses an internal permanent magnet motor comprising a rotor with a cover facing a rotation sensor, the cover having recesses located over the permanent magnets (fig. 1) for determining the position of the rotor, the recesses filled with flux-guiding elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834